Filed pursuant to Rule 424(b)(3) Registration FileNo. 333-176514 PROSPECTUS 58,754,079Shares LOCATION BASED TECHNOLOGIES, INC. This prospectus covers the sale by the selling stockholders named beginning on page 34 of up to 58,754,079 shares of our common stock, $0.001 par value, which include: 50,000,000 shares of common stock; and 8,754,079shares of common stock underlying warrants. These shares will be offered for sale by the selling stockholders identified in this prospectus in accordance with the methods and terms described in “Plan of Distribution.”We will not receive any of the proceeds from the sale of these shares.However, we may receive up to $3,506,576 upon the exercise of the warrants if the holders exercise them for cash.If some or all of the warrants are exercised, the money we receive will be used for general corporate purposes, including working capital requirements.We will pay all the expenses incurred in connection with the offering described in this prospectus, with the exception of brokerage expenses, fees, discounts and commissions, which will all be paid by the selling stockholders.Our common stock is more fully described in “Description of Securities.” The prices at which the selling stockholders may sell the shares of common stock that are part of this offering may be market prices prevailing at the time of sale, at negotiated prices, at fixed prices or at varying prices determined at the time of sale. See “Plan of Distribution.” Our common stock is currently quoted on the OTC Bulletin Board under the symbol “LBAS.” On September 30, 2011, the last reported price was $0.9050 per share. These are speculative securities and involve a high degree of risk.You should not invest in our common stock unless you can afford to lose your entire investment.Please see “Risk Factors” beginning on page 6 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense The date of this prospectus is October 13, 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 3 RISK FACTORS 6 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 14 MARKET FOR COMMON EQUITY 15 SELECTED FINANCIAL DATA 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 BUSINESS 22 MANAGEMENT 27 RELATED PARTY TRANSACTIONS 32 PRINCIPAL STOCKHOLDERS 33 SELLING STOCKHOLDERS 34 DESCRIPTION OF SECURITIES 39 PLAN OF DISTRIBUTION 41 LEGAL MATTERS 43 EXPERTS 43 WHERE YOU CAN FIND MORE INFORMATION 43 INDEX TO FINANCIAL STATEMENTS F-1 Please read this prospectus carefully.You should rely only on the information contained in this prospectus.We have not, and the selling stockholders have not, authorized any other person to provide you with different information. The information in this prospectus is accurate only as of the date on the front cover, but the information may have changed since that date. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted. 2 PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.It does not contain all of the information that you should consider before investing in our common stock.You should read the entire prospectus carefully, including “Risk Factors” and our consolidated financial statements and the related notes. All references to “we,” “us,” “our,” and the “company” mean Location Based Technologies, Inc., including itssubsidiary and predecessors. Our Company We design, develop and sell leading-edge personal locator GPS devices and services that incorporate patented, proprietary technologies designed to enhance and enrich the way businesses and families interact globally.We developed the PocketFinder family of products, which include small location devices that enable users to locate a person, pet, vehicle or other valuable asset.The personal locator devices are completely wireless and users can monitor the safety and location of family members, pets, vehicles and other valuable assets using Global Positioning System (“GPS”) and General Packet Radio Service (“GPRS”).The initial pilot run of approximately 350 PocketFinder devices was completed in March 2011 and market-ready demonstration devices were immediately made available to strategically identified sales channels and distributors.We are also developing other types of devices and exploring applications in multiple markets. Location Based Technologies®, PocketFinder® and PocketFinder Pets® are registered trademarks, and PocketFinder Network™, PocketFinder People™, PocketFinder Vehicle™, PocketFinder Luggage™, PocketFinder Mobile™ and VehicleFleetFinder™ are trademarks, of the company.With respect to this prospectus, we reserve all rights to the foregoing trademarks regardless of whether they carry the “®” or “™” designation. We reported a net loss of $9,062,939 for the fiscal year ended August 31, 2010, a net loss of $9,742,141 for the fiscal year ended August 31, 2009, and a net loss of $5,266,666 for the nine months ended May 31, 2011.In the audit report on our financial statements for our fiscal years ended August 31, 2010 and 2009, our auditors stated that our recurring losses and working capital deficit raise substantial doubt about our ability to continue as a going concern. As set forth under “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources,” we remain obligated under a significant amount of notes payable, and two creditors have been granted security interests in our assets.If we are unable to pay these or other obligations, the creditors could take action to enforce their rights, including foreclosing on their security interests, and we could be forced into liquidation and dissolution.In the event of our liquidation, the proceeds realized from the sale of our assets, if any, will be distributed to our stockholders only after satisfaction of claims of our creditors.The ability of our stockholders to recover all or any portion of their purchase price for the shares in that event will depend on the amount of funds realized and the claims to be satisfied therefrom. We are currently engaged in litigation related to our non-payment of two senior secured promissory notes in favor of Gemini Master Fund, Ltd. in the original principal amounts of $625,000 and $100,000, respectively.See “Business—Legal Proceedings” and “Risk Factors—Risks Related to Our Business.”Gemini Master Fund, Ltd. has alleged that we are in default under these promissory notes and that its prior disposition of collateral was insufficient to satisfy our obligations.We have filed a cross-complaint against Gemini and intend to contest Gemini’s claims.Except for the foregoing, we are not currently in default or alleged to be in default of any of our debt obligations. Recent Developments On July 21, 2011, we entered into a purchase agreement with certain investors, the “July 2011 private placement,” for the sale of up to 50,000,000 shares of our common stock at a purchase price of $0.20 per share. Closings for the sale of such shares took place on July 22, July 25 and July 27, 2011, at which a total of 50,000,000 shares were issued.The estimated cash net proceeds from the sale of these shares, after deducting the placement agent fees and estimated expenses, were approximately $8,900,000.The holders of the shares purchased in the July 2011 private placement are entitled to weighted-average antidilution protection, with certain exceptions, until the 12-month anniversary of the initial closing in the event of sales and issuances of securities by us at less than the purchase price under the purchase agreement. Craig-Hallum Capital Group LLC and ThinkEquity LLC served as placement agents for the July 2011 private placement and received as compensation for their services an aggregate of $800,000 in cash and five-year warrants to purchase an aggregate of 1,000,000 shares of our common stock at an exercise price of $0.20 per share. Following the July 2011 private placement,$2,557,720 of our outstanding debt, including accrued interest, was converted into12,583,056 shares of our common stock at a conversion rate of $0.20 per share. We have received an initial purchase order from Apple Inc. for our PocketFinder family of personal locators and our PocketFinder Vehicle locator, and the first batch of devices has been delivered.The PocketFinder family of personal locators will be available for purchase throughout the United States and Canada exclusively in Apple Retail Stores, the Apple Online Store and the PocketFinder website.Currently, the PocketFinder Vehicle will only be sold in the United States and Canada through the Apple Online Store and the PocketFinder website.Apple’s exclusive right to sell the PocketFinder products is expected to last for a period of six months in stores and three months online. The Offering In connection with the July 2011 private placement as described above under “Recent Developments,” we agreed to register on Form S-1 under the Securities Act of 1933, as amended (the “Securities Act”), the shares of common stock that were issued to the investors.We also agreed to register under the Securities Act the shares of common stock issuable on exercise of the warrants issued to the placement agents. In addition to the shares issued to the investors and issuable to the placement agents on exercise of their warrants, we are registering other shares issuable on exercise of warrants issued by us from August 15, 2007 to January 5, 2011 pursuant to registration rights that the holders obtained in connection with the issuance of the warrants. 3 We are registering shares of our common stock for sale by the selling stockholders identified in “Selling Stockholders.”The shares included in the table identifying the selling stockholders consist of: 50,000,000 shares of common stock issued to the investors in the July 2011 private placement; and 1,000,000 shares of common stock underlying warrants issued to the placement agents in the July 2011 private placement; and 7,754,079shares of common stock underlying warrants issued to others. On September 30, 2011, there were191,570,055 issued and outstanding shares of our common stock.This number does not include: 9,382,394shares of common stock reserved for issuance upon the exercise of outstanding stock purchase warrants; 1,215,384 shares of common stock reserved for issuance upon the conversion of outstanding convertible securities; and 6,000,000 shares of common stock reserved for issuance upon the exercise of outstanding stock options granted to management, subject to meeting certain performance goals. If all of our outstanding options and warrants are exercised, and all of our convertible securities are converted, we would have a total of 208,167,833 shares of common stock issued and outstanding. The shares of common stock offered under this prospectus may be sold by the selling stockholders in the manner described in “Plan of Distribution.”Information regarding the selling stockholders, the shares they are offering to sell under this prospectus, and the times and manner in which they may offer and sell those shares is set forth in “Selling Stockholders” and “Plan of Distribution.”We will not receive any of the proceeds from those sales.However, we may receive up to$3,506,576 upon the exercise of the warrants if the holders exercise them for cash.The registration of common stock pursuant to this prospectus does not necessarily mean that any of those shares will ultimately be offered or sold by the selling stockholders. Corporate Information We were incorporated under the laws of the State of Nevada in April 2006 as Springbank Resources, Inc. (“SRI”).SRI was formed to engage in the exploration and development of oil and gas, and by 2007 had disposed of all of its assets and satisfied its liabilities.In October 2007, SRI acquired all of the outstanding stock of Location Based Technologies, Corp. (“Old LBT”), following which SRI merged Old LBT into itself and, in the process, SRI’s name was changed to Location Based Technologies, Inc.Old LBT had been incorporated in September 2005 by David Morse, Joseph Scalisi and Desiree Mejia, who became our officers and directors, in order to develop the PocketFinder personal locators. Our principal executive offices are located at 49 Discovery, Suite 260, Irvine, California 92618, and our telephone number is 888-600-1044. Our corporate website, www.locationbasedtech.com, provides a description of our corporate business along with our contact information including address, telephone number and e-mail address.Our corporate website also provides access to corporate investor relations information, and includes a link to our customer website, www.pocketfinder.com, which provides prospective customers with relevant information about our products, pricing and payment options, pre-ordering capability, and answers to frequently asked questions.Information contained on our websites is not a part of this prospectus and should not be relied upon with respect to this offering. 4 Summary Financial Data The summary consolidated financial data below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated financial statements and the related notes included elsewhere in this prospectus. Year Ended August 31 Nine Months Ended May 31 (Unaudited) (Unaudited) Statement of Operations Data: Net revenue $ Gross profit (loss) Operating expenses Net operating loss ) Other income (expense) Net loss ) As of May 31, 2011 (Unaudited) Balance Sheet Data: Cash and cash equivalents $ Working capital (deficiency) ) Total assets Total liabilities Total stockholders’ equity (deficit) ) The historical financial data in these tables does not take into account the sale of 50,000,000 shares of our common stock in the July 2011 private placement, the estimated cash net proceeds from which were approximately $8,900,000, after deducting the placement agent fees and estimated offering expenses.In addition,$2,557,720 of our outstanding debt, including accrued interest, was converted into 12,583,056 shares of our common stock at a conversion rate of $0.20 per share.See “Recent Developments” above. 5 RISK FACTORS Investing in our common stock is highly speculative and involves a high degree of risk.Any potential investor should carefully consider the risks and uncertainties described below before purchasing any shares of our common stock.The risks described below are those we currently believe may materially affect us.If any of them occur, our business, financial condition, operating results or cash flows could be materially harmed.As a result, the trading price for our stock could decline, and you might lose all or part of your investment. Risks Related to Our Business We have had operating losses since formation and expect to incur net losses for the near term. We reported a net loss of $9,062,939 for the fiscal year ended August 31, 2010, a net loss of $9,742,141 for the fiscal year ended August 31, 2009 and a net loss of $5,266,666 for the nine months ended May 31, 2011.We anticipate that we will lose money in the near term and we may not be able to achieve profitable operations.In order to achieve profitable operations we need to secure sales of product, and to begin sales in the United States we need to obtain required federal and carrier certification.We cannot be certain that our business will be successful or that we will generate significant revenues and become profitable. We may not be successful in developing our new products and services. We are a technology and telecommunications company whose purpose is to develop,market and provide new wireless communications products and systems which combine the features of pocket pagers with cellular telephones.The market for telecommunications products and services is characterized by rapid technological change, changing customer needs, frequent new product introductions and evolving industry standards.These market characteristics are exacerbated by the emerging nature of this market and the fact that many companies are expected to introduce continually new and innovative products and services.Our success will depend partially on our ability to introduce new products, services and technologies continually and on a timely basis and to continue to improve the performance, features and reliability of our products and services in response to both evolving demands of prospective customers and competitive products. There can be no assurance that any of our new or proposed products or services will maintain the market acceptance already established.Our failure to design, develop, test, market and introduce new and enhanced products, technologies and services successfully so as to achieve market acceptance could have a material adverse effect upon our business, operating results and financial condition. There can be no assurance that we will not experience difficulties that could delay or prevent the successful development, introduction or marketing of new or enhanced products and services, or that our new products and services will adequately satisfy the requirements of prospective customers and achieve significant acceptance by those customers.Because of certain market characteristics, including technological change, changing customer needs, frequent new product and service introductions and evolving industry standards, the continued introduction of new products and services is critical.Delays in the introduction of new products and services may result in customer dissatisfaction and may delay or cause a loss of revenue.There can be no assurance that we will be successful in developing new products or services or improving existing products and services that respond to technological changes or evolving industry standards. In addition, new or enhanced products and services introduced by us may contain undetected errors that require significant design modifications.This could result in a loss of customer confidence which could adversely affect the use of our products, which in turn could have a material adverse effect upon our business, results of operations or financial condition.If we are unable to develop and introduce new or improved products or services in a timely manner in response to changing market conditions or customer requirements, our business, operating results and financial condition will be materially and adversely affected. 6 We have no experience or history of operations or earnings. We are wholly dependent on our ability to market and sell our products and services for future earnings.The continued development of our products and services involves significant risks, which a combination of experience, knowledge and careful evaluation may not be able to overcome.There can be no assurance that unanticipated problems will not occur which would result in material delays in our continued product development or that our efforts will result in successful product commercialization.An investment in our common stock is highly speculative and no assurance can be given that the stockholders will realize any return on their investment or that they will not lose their entire investment. Our future financial results are uncertain and we can expect fluctuations in revenue. We have not been able to launch our marketing plan and have achieved light sales of our vehicle units.We rely heavily on retail organizations, affinity groups and telecommunications carriers to sell our products.If any of these relationships change or are disrupted, we could lose a significant portion of our anticipated revenues. Our results of operations may vary from period to period because of a variety of factors, including our R&D costs, our introduction of new products and services, cost increases from third-party service providers or product manufacturers, production interruptions, the availability of industry service providers, changes in marketing and sales expenditures, acceptance of our websites, competitive pricing pressures, the interest in PocketFinder and general economic and industry conditions that affect customer demand and preferences. As with any relatively new business enterprise operating in a specialized and intensely competitive market, we are subject to many business risks which include, but are not limited to, unforeseen marketing, promotional and development expenses, unforeseen negative publicity, competition, product liability and lack of operating experience.Many of the risks may be unforeseeable or beyond our control.There can be no assurance that we will successfully implement our business plan in a timely or effective manner, or generate sufficient interest in the PocketFinder products or services, or that we will be able to market and sell enough products and services to generate sufficient revenues to continue as a going concern. There are risks of international sales and operations. We anticipate that revenue from the sale of our products and services may be derived from customers located outside the United States.As such, a portion of our sales and operations could be subject to tariffs and other import-export barriers, currency exchange risks and exchange controls, foreign product standards, potentially adverse tax consequences and the possibility of difficulty in accounts receivable collection.There can be no assurance that any of these factors will not have a material effect on our business, financial condition and results of operations. Although we will monitor our exposure to currency fluctuations, there can be no assurance that exchange rate fluctuations will not have an adverse effect on our results of operations or financial condition.In the future, we could be required to sell our products and services in other currencies, which would make the management of currency fluctuations more difficult and expose our business to greater risks in this regard. Our products may be subject to numerous foreign government standards and regulations that are continually being amended.Although we will endeavor to satisfy foreign technical and regulatory standards, there can be no assurance that we will be able to comply with foreign government standards and regulations, or changes thereto, or that it will be cost effective for us to redesign our products to comply with such standards or regulations.Our inability to design or redesign products to comply with foreign standards could have a material adverse effect on our business, financial condition and results of operations. In addition to the uncertainty as to our ability to generate revenues from foreign operations, there are certain risks inherent in doing business internationally, such as unexpected changes in regulatory requirements, export restrictions, trade barriers, difficulties in staffing and managing foreign operations, longer payment cycles, problems in collecting accounts receivable, political instability, fluctuations in currency exchange rates, software piracy or difficulty in enforcing intellectual property rights, seasonal reductions in business activity in certain other parts of the world and potentially adverse tax consequences, which could adversely impact the success of our international operations.There can be no assurance that one or more of such factors will not have a material adverse effect on our potential future international operations and, consequently, on our business, operating results and financial condition. 7 Because of the global nature of the telecommunications business, it is possible that, although transmissions by us originate primarily in the State of California, the governments of other states and foreign countries might attempt to regulate our transmissions or prosecute us for violations of their laws.There can be no assurance that violations of local laws will not be alleged or changed by state or foreign governments, that we might not unintentionally violate such laws, or that such laws will not be modified, or new laws enacted, in the future.Any of the foregoing developments could have a material adverse effect on our business, results of operations and financial condition. We may have substantial future cash requirements but no assured financing source to meet such requirements. In the audit report on our financial statements for our fiscal years ended August 31, 2010 and 2009, our auditors stated that our recurring losses and working capital deficit raise substantial doubt about our ability to continue as a going concern.We will continue our research and development activities which require working capital.To date, we have received minimal revenues from sales of our products or services.Our continuing research and development activities will require a commitment of substantial additional funds.Our future capital requirements will depend on many factors, including continued progress in its research and development programs, the magnitude of these programs, the time and costs involved in obtaining any required regulatory approvals, the costs involved in preparing, filing, prosecuting, maintaining and enforcing patents, successful completion of technological, manufacturing and market requirements, changes in existing research relationships, establishing collaborative arrangements, and the cost of finalizing licensing agreements to produce licensing revenues. We do not know whether additional financing will be available when needed, or on terms favorable to us or our stockholders – particularly in light of current economic conditions andthe availability of credit and other sources of capital.We may raise any necessary funds through public or private equity offerings, debt financings or additional corporate collaboration and licensing arrangements.To the extent we raise additional capital by issuing equity securities, our stockholders will experience dilution.If we raise funds through debt financings, we may become subject to restrictive covenants.To the extent that we raise additional funds through collaboration and licensing arrangements, we may be required to relinquish some rights to our technologies or product candidates, or grant licenses on terms that are not favorable to us. If adequate funds are not available, we may be required to delay, scale-back or eliminate our research and development programs or obtain funds through collaborative partners or others that may require us to relinquish rights to certain of our potential products that we would not otherwise relinquish. There can be no assurance that additional financing will be available on acceptable terms or at all, if and when required. We are dependent on third-party providers and consultants for development, marketing and other services. Weare dependent upon various consultants for one or more significant services required for PocketFinder products, which services will be provided to our business pursuant to agreements with such providers.Inasmuch as the capacity for certain services by certain consultants may be limited, our inability, for economic or other reasons, to continue to receive services from existing providers in a timely manner or to obtain similar products or services from additional providers in a timely manner could have a material adverse effect on our business. We do not have manufacturing capability.To meet our product cost goals, we will rely on Jabil Circuits to produce our product.Any problems experienced by such supplier could negatively affect our operations. We have entered a contractual agreement with Jabil Circuits, a leading manufacturer of mobile electronic devices, for manufacturing support.If product volume requires, we expect to be able to use additional Jabil facilities for the production of the PocketFinder devices.Any significant problem in this company or its suppliers could result in a delay or interruption in the supply of materials to us until that supplier cures the problem or until we locate an alternative source of supply.Any delay or interruption would likely lead to a delay or interruption in production and could negatively affect our operations.Changes in purchasing patterns may affect revenue timing, production schedules, inventory costs, inventory practices and new product development and introduction. 8 If product liability lawsuits are successfully brought against us, we may incur substantial damages and demand for the potential products may be eliminated or reduced. Faulty operation of our PocketFinderdevice could result in product liability claims.Regardless of their merit or eventual outcome, product liability claims may result in: · decreased demand for the PocketFinder devices or withdrawal from the market; · injury to our reputation and significant media attention; · costs of litigation; and · substantial monetary awards to plaintiffs. We have arranged to procure product liability insurance in the amount of $10,000,000 at launch.Although this meets retailer requirements for product liability coverage, this coverage may not be sufficient to fully protect us against product liability claims.We intend to expand our product liability insurance coverage as sales of our products expand.Our inability to obtain sufficient product liability insurance at an acceptable cost to protect against product liability claims could prevent or limit the commercialization of our products and expose us to liability in excess of our coverage. If we fail to adequately protect our intellectual property rights, our competitors may be able to take advantage of our research and development efforts to develop competing devices. Our intellectual property rights cover certain products and methods of manufacturing and using these products.Our commercial success will depend in part on our success in obtaining patent protection for our key products or processes.Our patent position, like that of other technology companies, is highly uncertain.One uncertainty is that the United States Patent and Trademark Office (“USPTO”) may deny or require significant narrowing of claims made under our patent applications. The USPTO, as well as patent offices in other jurisdictions, has often required that patent claims reciting technology-related inventions be limited or narrowed substantially to cover only the specific innovations exemplified in the patent application, thereby limiting their scope of protection. Further, technology that is disclosed in patent applications is ordinarily published before it is patented. As a result, if we are not able to get patent protection, we will not be able to protect that technology through trade secret protection. Thus, if we fail to obtain patents having sufficient claim scope or fail to adequately protect our trade secrets, we may not be able to exclude competitors from using our key products or processes. Even if the USPTO grants patents with commercially valuable claim scope, our ability to exclude competitors will subsequently depend on our successful assertion of these patents against third party infringers and our successful defense of these patents against possible validity challenges.Our competitors, many of which have substantial resources and have made significant investments in competing technologies, may make, use or sell our proprietary products or processes despite our intellectual property.Litigation may be necessary to enforce our issued patents or protect our trade secrets.The prosecution of intellectual property lawsuits is costly and time-consuming, and the outcome of such lawsuits is uncertain.An adverse determination in litigation could result in narrowing of our scope of protection or the loss of our intellectual property, thereby allowing competitors to design around or make use of our intellectual property and sell our products in some or all markets.Thus, if any of our patents are invalidated or narrowed in litigation, we may not be able to exclude our competitors from using our key technologies. Another risk regarding our ability to exclude competitors is that our issued patents or pending applications could be lost or narrowed if competitors with overlapping technologies provoke an interference proceeding (determination of first to invent) at the USPTO.The defense and prosecution of interference proceedings are costly and time-consuming to pursue, and their outcome is uncertain.Similarly, a third party may challenge the validity of one or more of our issued patents by presenting evidence of prior publications to the USPTO and requesting reexamination of such patents.Thus, even if we are able to obtain patents that cover commercially significant innovations, one or more of our patents may be lost or substantially narrowed by the USPTO through an interference or reexamination proceeding.Consequently, we may not be able to exclude our competitors from using our technologies. 9 Third party patents, or extensions of third party patents beyond their normal expiration dates, could prevent us from making, using or selling our preferred products and processes, or require us to take licenses or to defend against claims of patent infringement. We may have a limited opportunity to operate freely.Our commercial success will depend in part on our freedom to make, use and sell our products.If third party patents have claims that cover any of these products, then we will not be free to operate as described in our business plan, without invalidating or obtaining licenses to such patents.We may not be successful in identifying and invalidating prior claims of invention.Similarly, a license may be unavailable or prohibitively expensive. In either case, we may have to redesign our products.Such redesign efforts may take significant time and money and may fail to yield commercially feasible options.If we are unable to develop products or processes that lie outside the scope of the third party’s patent claims, and we continue to operate, then we may be faced with claims of patent infringement, wherein the third party may seek to enjoin us from continuing to operate within our claim scope and seek monetary compensation for commercial damages resulting from our infringing activity. The technology industry has been characterized by extensive patent litigation and companies have employed intellectual property litigation to gain a competitive advantage. The defense of patent infringement suits is costly and time-consuming and their outcome is uncertain.An adverse determination in litigation could subject us to significant liabilities, require us to obtain licenses from third parties, or restrict or prevent us from selling our products in certain markets.Although patent and intellectual property disputes are often settled through licensing or similar arrangements, costs associated with such arrangements may be substantial and could include ongoing royalties.Furthermore, the necessary licenses may not be available to us on satisfactory terms, if at all.Thus, as discussed above, if third party patents cover any aspect of our products, then we may lack freedom to operate in accordance with our business plan.Among such patents are various patents owned by third parties that cover the manufacture, sale and use of various forms of wireless technology.If necessary, we believe we can avoid possible infringement of these patents by designing around them, obtaining licenses or delaying entry into certain markets, until expiration of the relevant patents. Nevertheless, there remains some risk arising from these patents. If any of our key senior executives discontinue their employment with us, our efforts to develop our business may be delayed. We are highly dependent on the principal members of our management team and the loss of our Co-President and Chief Executive Officer, David Morse, or our Co-President and Chief Development Officer, Joseph Scalisi, or our Chief Operating Officer and Secretary, Desiree Mejia, could significantly impede the achievement of our development efforts and objectives. We may not be able to obtain the licenses and consents from governmental agencies or other holders of intellectual property that are necessary for our business plan to be accomplished. The utilization or other exploitation of the products and services developed by us may require us to obtain licenses or consents from government regulatory agencies or from other producers or other holders of patents, copyrights or other similar rights relating to our products and services.In the event we are unable, if so required, to obtain any necessary license or consent on terms and conditions which we consider to be reasonable, we may be required to stop developing, utilizing, or exploiting products and services affected by government regulation or by patents, copyrights or similar rights.In the event we are challenged by a government regulatory agency, or by the holders of patents, copyrights or other similar rights, there can be no assurance that we will have the financial or other resources to defend any resulting legal action, which could be significant. We may rely on certain proprietary technologies, trade secrets and know-how that are not patentable.Although we may take steps to protect our unpatented trade secrets, technology and proprietary information, in part, by the use of confidentiality agreements with our employees, consultants and certain of our contractors, there can be no assurance that (i) these agreements will not be breached, (ii) we would have adequate remedies for any breach; or (iii) our proprietary trade secrets and know-how will not otherwise become known or be independently developed or discovered by competitors.There is also no assurance that our actions will be sufficient to prevent imitation or duplication of either of our products and services by others or prevent others from claiming violations of their trade secrets and proprietary rights. 10 Rapid technological advances, changes in customer requirements and frequent new product introductions and enhancements which characterize the telecommunications industry would adversely affect our financial condition if we are not able to respond with upgrades or changes that are acceptable to the market. Our future success will depend upon our ability to enhance the technologies and to develop and introduce new products and technologies that keep pace with technological developments, respond to evolving customer requirements and achieve market acceptance.We may determine that, in order to remain competitive, it is inour best interests to introduce new products and technologies and to cease exploitation of the technologies.It is doubtful that we would be able to maintain operations should changes render the technologies obsolete or should we determine that the technologies are unexploitable. Our financial success will depend on continued growth in use of wireless telecommunications products, as well as the ability of the wireless networks we plan to use to withstand natural and other disasters. Our future success is at least partially dependent upon continued growth in the use of wireless telecommunications products.The PocketFinder may not prove to be viable commercial products for a number of reasons, including lack of acceptable functionality, potentially inadequate development of the necessary infrastructure or timely development and commercialization of performance improvements.To the extent that PocketFinder experiences significant growth in the number of users and use, there can be no assurance that our infrastructure will continue to be able to support the demands placed upon it by such potential growth or that the performance or reliability of our systems will not be adversely affected by this continued growth.If use of the PocketFinder does not increase, or if our infrastructure does not effectively support growth that may occur, our business, operating results and financial condition may be materially and adversely affected. Our systems may fail due to natural disasters, telecommunications failures and other events, any of which would limit the use of our products.Fire, floods, earthquakes, power loss, telecommunications failures, break-ins and similar events could damage our communications hardware and computer hardware operations for our products and services and cause interruptions in our services.If any of these circumstances were to occur, our business could be harmed.Our insurance policies may not adequately compensate us for any losses that may occur due to any failures of or interruptions in our systems. An investor might lose its entire investment if we are unable to pay our obligations or are liquidated and dissolved. As set forth under “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources,” we remain obligated under a significant amount of notes payable, and Silicon Valley Bank and Greggory S. Haugen have been granted security interests in our assets.If we are unable to pay these or other obligations, the creditors could take action to enforce their rights, including foreclosing on their security interests, and we could be forced into liquidation and dissolution. In the event of our liquidation, the proceeds realized from the sale of our assets, if any, will be distributed to our stockholders only after satisfaction of claims of our creditors.The ability of our stockholders to recover all or any portion of their purchase price for the shares in that event will depend on the amount of funds realized and the claims to be satisfied therefrom. As of May 31, 2011, Gemini Master Fund, Ltd. had alleged that we were in default in the payment of the principal and unpaid accrued interest under two senior secured promissory notes in favor of Gemini in the original principal amounts of $625,000 and $100,000, respectively.These notes were secured by a pledge of 5,600,000 shares of our common stock personally owned by one of our officers.On or about February 1, 2010, Gemini seized all of the pledged shares and sold them to itself for a total of $10,000 at what it designated as an auction.It is our position that, at the time of the purported auction, the shares had a fair market value that exceeded the amount of the claimed obligation.In April 2011, Gemini filed a complaint against us for breach of contract for non-payment of amounts due under the two senior secured promissory notes.The complaint specifies damages totaling $858,292, plus pre-judgment interest, costs of suit and other relief.In June 2011, we filed a cross-complaint against Gemini for monetary damages related to Gemini’s disposition of the pledged shares.It is Gemini’s position that we remain obligated to pay Gemini the $858,292 in claimed damages plus pre-judgment interest, costs of suit and other relief, less the $10,000 that Gemini claims was derived from the sale of the pledged shares.It is our position, expressed in our cross-complaint, that Gemini’s disposition of the pledged shares failed to comply with the law and that the pledged shares had a fair market value that exceeded the debt for which they were sold, such that Gemini’s claimed obligation has been paid in full, and we are entitled to certain damages and related relief. As of May 31, 2011, we also were in default in the payment of the principal and unpaid accrued interest under a promissory note in favor of Steve Finley in the original principal amount of $300,000.Our obligations under this note were subsequently satisfied in full and the note is no longer outstanding and, as a result, we are no longer in default. We will require additional cash to fully implement our business strategies, including cash for (i) payment of increased operating expense and (ii) additional implementation of those business strategies.No assurance can be given, however, that we will have access to additional funds in the future, or that additional funds will be available on acceptable terms and conditions to satisfy our cash requirements to implement our business strategies.Our inability to obtain acceptable financing could have a material adverse effect on our results of operations and financial condition. 11 Our production and operating costs may be greater than anticipated. We have used reasonable efforts to assess and predict costs and expenses.However, there can be no assurance that implementing our business plan may not require more employees, capital equipment, supplies or other expenditure items than management has predicted.Similarly, the cost of compensating additional management, employees and consultants or other operating costs may be more than our estimates, which could result in sustained losses. Risks Related to Owning Our Common Stock Our common stock is quoted on the OTC Bulletin Board for trading, and we expect that the price of our common stock will fluctuate substantially. Our stock will be available for trading on the OTC Bulletin Board for the foreseeable future.An active public trading market may not develop or, if developed, may not be sustained.The market prices for securities of technology companies historically have been highly volatile, and the market has from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies.The market price of our common stock will be affected by a number of factors, including: · product liability claims or other litigation; · the announcement of new products or product enhancements by us or our competitors; · quarterly variations in our or our competitors’ results of operations; · changes in earnings estimates or comments by securities analysts; · developments in our industry; · developments in patent or other proprietary rights; · general market conditions; and · future sales of common stock by existing stockholders. If any of the above-listed risks occur, it could cause our stock price to fall dramatically and may expose us to class action securities lawsuits which, even if unsuccessful, would be costly to defend and a distraction to management. A sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. Sales of a substantial number of shares of our common stock in the public market could adversely affect the market price of our common stock.We are no longer obligated to file periodic reports under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but have done so on a voluntary basis.We make publicly available the “current public information” required of nonreporting issuers and therefore our stockholders may sell their common stock in compliance with Rule 144 of the Securities and Exchange Commission (the “SEC”).Inasmuch aswe are considered a voluntary filer under the Exchange Act for purposes of Rule 144, a one-year holding period currently applies to shareholders interested in selling restricted shares of our stock pursuant to Rule 144.Once the registration statement of which this prospectus is a part is declared effective by the SEC, we will become obligated to file periodic reports under the Exchange Act.Beginning 90 days following the registration statement being declared effective by the SEC, the applicable holding period under Rule 144 will be shortened to six months for shareholders interested in selling restricted shares of our stock pursuant to Rule 144. In addition to the shares being registered in this offering, we estimate that there are at least 48,154,732 shares of our common stock that are restricted and have been held over one year, including 46,558,696 shares held by our officers and directors that may be resold subject to applicable volume limitations.As additional shares of our common stock become available for resale in the public market under Rule 144 or otherwise, the supply of our common stock will increase, which could decrease the per share price of our common stock. Our principal stockholders have significant voting power and may take actions that may not be in the best interests of our other stockholders. Our officers, directors and principal stockholders together control approximately 28.5% of our outstanding common stock.These stockholders intend to act together, although they have not signed an agreement to do so.If they act together, they may be able to exercise control over our management and affairs in all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions.This concentration of ownership may have the effect of delaying or preventing a change in control and might adversely affect the market price of our common stock.This concentration of ownership may not be in the best interest of our other stockholders. 12 In selling our convertible notes, we may have violated the registration requirements of the Securities Act which, if it occurred, would give noteholders a right to rescind their purchases. In 2007, we sold convertible notes each bearing interest at a rate of 8%.The proceeds raised from the sale of these notes have been used for research and development, as well as operating costs.The notes were sold to accredited investors.We made these sales in reliance on an exemption from registration provided by Section 4(2) of the Securities Act and similar state exemptions.Our counsel has advised us that the availability of those exemptions cannot be determined with legal certainty due to the fact that we may not have complied with all of the provisions of exemption safe-harbors for such sales offered by rules promulgated under the Securities Act by the SEC.Thus, it is possible that the sale of the convertible notes may have violated the registration requirements of the Securities Act. As to those sales, a right of rescission may exist on which the statute of limitations has not run.For those noteholders that elect to convert to common stock, we may have a contingent liability arising from the original purchase of the convertible notes that such noteholders converted.Assuming all noteholders convert their notes to common stock, if these sales had to be rescinded, our total potential liability could be $5,242,000 plus interest that may be accrued.That liability would extend for up to three years (five years in California) after the date of the sale of the applicable convertible note that was converted to common stock. We have identified material weaknesses with our internal controls over financial reporting, which could result in material misstatements in and restatements of our financial statements and adversely affect our stock price. In connection with preparing our financial statements for our most recently completed fiscal year, our management evaluated the effectiveness of our internal control over financial reporting and concluded that there were material weaknesses.These material weaknesses arise from a lack of segregation of duties to provide effective controls and our limited corporate governance structure, including the lack of an audit committee.We restated our revenue for the quarter ended February 28, 2010, relating to a consulting project.This also affected accounts receivable, the allowance for doubtful accounts, costs and estimated earnings in excess of billings on uncompleted contracts and bad debt expense for the period and as of the end of the period.Our failure to implement required new or improved controls could cause us to fail to meet our periodic reporting obligations, result in material misstatements in our financial statements and cause investors to lose confidence in us, any of which could adversely affect the price of our common stock. We incur substantial costs as a result of being a public company. As a public company, we incur significant legal, accounting and other expenses.In addition, the Sarbanes-Oxley Act of 2002, as well as rules subsequently implemented by the SEC, have required changes in corporate governance practices of public companies.We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly.For example, as a result of being a public company, we intend to add independent directors, create board committees and adopt additional policies regarding internal controls and disclosure controls and procedures.In addition, we will incur additional costs associated with our public company reporting requirements.We also expect these rules and regulations to make it difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers.We cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. The application ofthe SEC’s “penny stock” rules to our common stock couldlimit trading activityin the market, and our stockholders may find it more difficult to sell their stock. Our common stock is currently trading at less than $5.00 per share and is therefore subject to the SEC’s penny stock rules.Before a broker-dealer can sell a penny stock, these rules require that it first approve the customer for the transaction and receive from the customer a written agreement to the transaction.It must furnish the customer a document describing the risks of investing in penny stocks.The broker-dealer must also tell the customer the current market quotation, if any, for the penny stock and the compensation the firm and its broker will receive for the trade.Finally, it must send monthly account statements showing the market value of each penny stock held in the customer’s account.These disclosure requirements tend to make it more difficult for a broker-dealer to make a market in penny stocks, and could, therefore, reduce the level of trading activity in a stock that is subject to the penny stock rules.Consequently, our stockholders may find it more difficult to sell their stock as compared to other securities. 13 We do not anticipate declaring or paying cash dividends on our common stock in the foreseeable future. We currently intend to retain any future earnings for the operation and expansion of our business and, therefore, do not anticipate declaring or paying cash dividends on our common stock in the foreseeable future.Any payment of cash dividends on our common stock will be at the discretion of our board of directors and will depend upon our financial condition, results of operations, capital requirements and such other factors as our board of directors may deem relevant at that time.Therefore, you should not expect to receive cash dividends on our common stock. If securities or industry analysts do not publish research or reports about us, or publish negative reports about our business, our share price could decline. Securities analysts currently do not cover our common stock and may not do so in the future.Our lack of analyst coverage might depress the price of our common stock and result in limited trading volume.If we do receive analyst coverage in the future, any negative reports published by such analysts could have similar effects. Certain provisions of Nevada law may discourage parties interested in taking control of the company. We are subject to certain provisions of Nevada law by virtue of being incorporated in that State.This includes a control share law that focuses on the acquisition of a “controlling interest” in a corporation that has a specified presence in Nevada, which is currently not applicable to us, and a business combination law that restricts business combinations with an “interested stockholder” for a period of three years unless the transaction by which the person first became an “interested stockholder” was approved by the corporation’s board of directors.These laws are more fully described in “Description of Securities—Nevada
